internal_revenue_service national_office technical_advice_memorandum june third party communication none date of communication not applicable tam-109473-05 number release date index uil no case-mis no team manager ------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------- --------------------------------------- ----------------- ---------------- --------------- ---------------- ------------ ---------------------------------------------------------------------- ------------------------ ------------------------ --------------- --------------------------------- --------------------------------------- ------------------ ------------------- ----------------- legend state authority facility facility facility location location date date date tax years at issue --------------- issue were the facilities at issue placed_in_service by the taxpayer prior to date conclusion the facilities at issue were placed_in_service by the taxpayer prior to date tam-109473-05 facts taxpayer contracted for construction of three facilities to produce synthetic_fuel from coal using process the taxpayer received certificates of substantial completion for the facilities on date for facility and facility and on date for facility at which point control of the facilities was passed to the taxpayer all three facilities are located in state facility and facility are located at location and facility is located at location on date authority issued temporary permits allowing taxpayer to operate the facilities in late taxpayer was fined for exceeding the allowable discharge from the facilities however authority did not withdraw or suspend the existing permits for operation the taxpayer voluntarily slowed commercial production at the facilities to investigate the causes of and reduce the discharge from the facilities to permitted limits discharges were reduced by limiting the amount of air forced over the drying synthetic_fuel and this was accomplished without significant change to the facilities by early the facilities were operating and discharges were within permitted limits taxpayer’s president and senior vice president made sales and marketing calls to prospective customers largely in the utility and manufacturing sectors prior to date in late date the taxpayer hired a full-time sales and marketing manager this sales and marketing manager continued in that position until late further taxpayer had a workforce of persons in place prior to date that had been trained in the operation of the facilities roads adequate to allow trucks to transport the synthetic_fuel to customers were present at both location and location prior to date all three facilities were producing synthetic_fuel and all of the fuel produced was ultimately sold to unrelated customers there were occasional operational problems at the facilities but these problems necessitated only repairs and adjustments to the facilities due to a lack of demand the facilities did not always operate daily however beginning in early date and continuing through early august both the amount produced by the facilities and the hours of operation steadily increased for example facility averaged approximately hours of operation daily from july through date during this period facility produced an average of more than tons of synthetic_fuel law and analysis sec_29 of the internal_revenue_code provides a credit for the sale to unrelated parties of qualified synthetic_fuel produced in a facility originally placed_in_service after date and before date sec_1_46-3 of the treasury regulations provides generally that property is placed_in_service when it is placed in a condition or state of readiness and availability for tam-109473-05 a specifically assigned function this definition of placed_in_service has been extensively analyzed in revenue rulings and court cases under both sec_46 and sec_167 in order to determine when a facility has reached a condition or state of readiness and availability for a specifically assigned function all facts and circumstances must be considered the service has generally looked to a number of factors to determine when a facility is in a condition or state of readiness and availability for a specifically assigned function they are approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests and commencement of daily or regular operation see generally revrul_76_526 1976_2_cb_46 revrul_76_428 1976_2_cb_47 revrul_84_85 1984_1_cb_103 these factors are not exclusive - they are used as guideposts to determine whether looking at the totality of the facts and circumstances a facility has been placed_in_service it is important to note that a facility need not have reached design capacity to be considered placed_in_service revrul_84_85 however a facility must be able to produce on a sustained and reliable basis in commercial quantities to the factors used by the service courts have generally also required that the taxpayer be engaged in a trade_or_business see eg piggy wiggly southern inc v commissioner 84_tc_739 nonacq on another issue 1988_2_cb_1 aff’d on another issue 803_f2d_1572 11th cir while neither the code nor the regulations defines when a taxpayer is carrying on trade_or_business the supreme court has stated that the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger 480_us_345 each of these requires that all of the relevant facts and circumstances be taken into account in determining whether the taxpayer has placed the facility in service as well as whether the taxpayer is in a trade_or_business because sec_29 requires that the facilities be placed_in_service prior to date we must examine the facts as they existed at that time however one cannot simply take a snapshot at a moment in time as events before and after the key date must be considered to determine whether the facilities at issue here were placed_in_service prior to date we shall first consider the four factors the revenue rulings using these factors involve power plants but the four factors listed above are also useful in analyzing other types of facilities a fifth factor synchronization to the power grid is useful only in the context of power plants tam-109473-05 the first factor is whether the taxpayer had secured approval of all required licenses and permits all licenses and permits necessary for operation of the facilities were secured_by the taxpayer prior to date while the facilities did in fact violate the existing temporary environmental permit the authority did not revoke the operating permit and require the facilities to cease operation instead the authority fined the taxpayer at no time subsequent to date was the taxpayer prevented from operating the facilities by failure to have the required permits had the authority revoked the temporary permit rather than issue the final permit we may have concluded that the facilities were not yet in a condition or state of readiness and availability for a specifically assigned function as of date the second factor whether control of the facility had passed to taxpayer prior to date is also satisfied by the taxpayer taxpayer received certificates of substantial completion from the building contractor prior to date and taxpayer was in control of the premises and the facilities the contractor returned to perform repairs and adjustments after that date but these were minor and did not interfere with the taxpayer’s control and operation of the facilities the third factor completion of critical tests is also in the taxpayer’s favor the facilities were operational by early date and the taxpayer trained its workforce on the machinery and made necessary adjustments during this period these adjustments were consistent with the principles of sec_1_46-3that permits property acquired for a specifically assigned function to be placed_in_service notwithstanding that it is still undergoing minor non-critical testing to eliminate defects the fourth factor commencement of daily or regular operation has also been satisfied prior to date as well as after that date the facilities produced significant quantities of salable synthetic_fuel daily operations is considered to have begun when a facility begins continuous operations at progressively increasing output consistent with minor testing to eliminate defects while the facilities did not always operate daily the increased production beginning in early june and continuing through mid-august demonstrate that the facilities had commenced regular operation prior to date in general the facilities operated when demand was sufficient to require it thus the facilities were ready and able to produce commercial quantities of synthetic_fuel prior to date finally taxpayer had an adequate number of employees trained to operate the facilities senior executives and later a sales and marketing manager regularly solicited potential customers for the synthetic_fuel in the utility and manufacturing industries further while acceptance of this new product was initially slow all synthetic_fuel produced by taxpayer was eventually sold to unrelated entities the taxpayer had sufficient capacity to produce the synthetic_fuel when necessary and adequate ingress and egress was available at both locations to allow customers to transport the synthetic_fuel thus the taxpayer was in a trade_or_business prior to date tam-109473-05 thus after a review of all the relevant facts and circumstances including but not limited to the facts expressly referenced in the applicable cases and revenue rulings we have determined that the facilities were placed_in_service prior to date caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
